DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 15 February 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Information Disclosure Statement
The references indicated with a strike-through listed on the IDS filed 21 February 2021 are duplicate references that have been previously cited in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-7, 9-10, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648).
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117); 

a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. fail to teach the first test strip containing antigens specific to an infection capable of infecting a fetus in the test region and the second test strip containing hCG specific antibodies in the test region.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the targets in the first and second test strips of Park et al., a test zone of the first test strip comprising an antigen specific to an infection capable of infecting the fetus and a test zone of the second test strip comprising hCG specific antibodies as taught by Chandler because Park et al. is generic with respect to the target analyte that can be detected with the device and one would be motivated to use the appropriate reagents for detection of the desired analyte.  
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Chandler are similarly drawn to lateral flow test strips detecting a target analyte.
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
.

Claims 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), as applied to claim 1, further in view of DeMatteo et al. (US 2004/0018576).
Park et al. in view of Chandler teach the testing apparatus of claim 1 comprising test strips that each have separate sample pads to receive a different sample (par. 186-187, Fig. 14) a housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach two sample wells on opposite sides of the housing and a wall separating the first and second test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing two sample wells, one for each test strip, positioned on opposite sides of the width of the housing (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler, separate sample wells positioned on opposite sides of the housing and a wall separating the first and second test strips as taught by DeMatteo et al., in 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and DeMatteo are similarly drawn to a plurality of lateral flow test strips in a device and separately applying samples to the test strips. 
With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
It is noted that the claims do not specify an orientation of the device to which the sample wells are oriented opposite one another.  Therefore any wells on different sides of the device, such as the sample wells taught by DeMatteo, are considered to be opposite one another.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), as applied to claim 1, further in view of Wong et al. (US 2006/0008920).
Park et al. in view of Chandler teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (par. 151), but fail to teach the colored particles being latex particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colored latex particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
. 

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), as applied to claim 1, further in view of Myers et al. (US 9,390,237).
Park et al. in view of Chandler teach a testing apparatus, but fail to teach an alignment target.
Myers et al. teach a testing device having an alignment target (col. 10, lines 12-18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59-62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a camera, col. 4, lines 27-31) that is configured to execute software (col. 4, lines 31-34) and captures an image of the testing device based on alignment of the test device with the camera (col. 6, lines 15-48), in order to obtain an accurate image of the test device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of Park et al. in view of Chandler, an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone.

Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device.  The prior art needs only to be capable of performing the triggering.  The triggering does not provide any structural limitations to the alignment target.  Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-7, 9-10, 13-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,473,659 (‘659) in view of Park et al. (US 2016/). 

a plurality of test strips each including:
a viewable surface (test line and control line are viewable);
a test region containing attest strip specific antigens or antibodies (test line);
a control containing test strip specific control antigens or antibodies (control line);
a membrane connecting a sample pad to the test region and control region  (membrane strip); 
a first one of the plurality of strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (antibody binding with hCG) in claim 1.
‘659 fails to recite a housing, sample wells, the sample first wicked to the test region and then to the control region and the plurality of test strips secured in adjacent relationship in viewable proximity to one another.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:

a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178), in order to provide a testing apparatus that is contained for sample application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘659, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at 
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1, 2, 6-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8 and 10-15 of U.S. Patent No. 10,928,390 (‘390). Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘390 recites a Zika virus antigen in the test region of the first test strip which is not recited in the instant claims, but is considered an antigen specific to an infection capable of infecting a fetus in the test region of the first test strip as recited by the instant claims.
‘390 recites a testing apparatus comprising:
a housing;

a plurality of test strips secured to the housing, each disposed below one of the one or more biologic sample wells and each one of the plurality of test strips including:
a viewable surface;
a test region including test strip specific antigens or antibodies;
a control region containing test strip specific control antigens or antibodies;
a membrane connecting one of the one or more biologic sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region;
the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user;
the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (hCG antibodies) in Claim 1. 
The limitations of claims 2, 6-10 and 13-18 are recited in claims 2, 4-8 and 10-15 of ‘359.

Claims 1, 2, 7-10 and 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-18 of copending Application No. 17/147,560 (reference application ‘560). Although the claims 
‘560 recites a testing apparatus comprising:
a housing (claim 1);
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample (claim 1);
a plurality of test strips secured to the housing, each disposed below one of the one or more biologic sample wells (claim 4) and each one of the plurality of test strips including:
a viewable surface (claim 15);
a test region including test strip specific antigens or antibodies (claim 1);
a control region containing test strip specific control antigens or antibodies (claim 1);
a membrane connecting one of the one or more biologic sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (claim 5);
the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user (claim 6 and 15);


a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (hCG antibodies, claim 1). 
The limitations of claims 2, 7-10 and 13-18 are recited in claims 2 and 7-18 of ‘359.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-7, 9-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of copending Application No. 15/786,139 (reference application ‘139) in view of Park et al. (US 2016/0349185). 
‘139 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test region and a control region, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 11-13 and 20).
‘139 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);

a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178), in order to provide a testing apparatus that is contained for sample application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘139, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.

With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-7, 9-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 10 of copending Application No. 15/804,983 (reference application, ‘983) in view of Park et al. (US 2016/0349185).
‘983 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 2 and 10).
‘983 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117); 

a first one of the test strips and a second one of the test strips detected different targets (par. 178), in order to provide a testing apparatus that is contained for sample application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘983, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).

With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-7, 9-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of copending Application No. 16/137,076 (reference application ‘076) in view of Park et al. (US 2016/0349185).
‘076 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 3 and 4).

Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178), in order to provide a testing apparatus that is contained for sample application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘076, a housing, sample wells, the test strips each having a control line and the test strips secured to the housing below a sample well and in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked 
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).


Claims 1-2, 6-7, 9-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/001,771 (reference application ‘771) in view of Park et al. (US 2016/0349185).
‘771 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 10).
‘771 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);

a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178), in order to provide a testing apparatus that is contained for sample application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘771, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at 
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 6-7, 9-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/010,046 (reference application ‘046) in view of Park et al. (US 2016/0349185).
‘046 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test 
‘046 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178), in order to provide a testing apparatus that is contained for sample application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘046, a 
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-7, 9-10, 13-15 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,373 (‘373) in view of Park et al. (US 2016/0349185).  Although ‘373 recites a method, the method comprises a test device to which the instant claims are directed.
‘373 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1).
‘373 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:

a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178), in order to provide a testing apparatus that is contained for sample application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘373, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at 
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-7, 9-10, 13-15 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 (‘372) in view of Park et al. (US 2016/0349185).  Although ‘372 recites a method, the method comprises a test device to which the instant claims are directed.
‘372 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of 
‘372 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178), in order to provide a testing apparatus that is contained for sample application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘372, a housing, sample wells, the test strips secured to the housing in an adjacent relationship 
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 5 February 2021, with respect to the rejection(s) of the pending claim(s) and the objection to the specification have been fully considered and are persuasive in light of applicant’s amendment to the claims.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Park and Chandler and double patenting.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MELANIE BROWN/           Primary Examiner, Art Unit 1641